             Case
             Case 1:18-cv-08228-VM
                  1:18-cv-08228-VM Document
                                   Document 20
                                            19 Filed
                                               Filed 07/18/19
                                                     07/17/19 Page
                                                              Page 11 of
                                                                      of 12




UNITED STATES DISTRICT COURT                                                           l SDC SONY
                                                                                        1


SOUTHERN DISTRICT OF NEW YORK                                                          DOCUMENT
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x



                                                                                                        =      1
                                                                                       ELECTRONICALLY FILED
STEVE SANDS,
                                                                                       DOC#:            1£_
             -against-
                                        Plaintiff,                                     DATE   ~'.-ED,         ~7
                                                                                    Case No. 1: 18-cv-8228 (VSM)
OUTER PLACES LLC,
                                                                                   NOTICE OF WITHDRAWAL OF
                                        Defendant.                                       APPEARANCE



- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x

          PLEASE TAKE NOTICE THAT, pursuant to Rule 1.4 of the Local Rules for the United

States District Courts for the Southern and Eastern Districts of New York, the undersigned hereby

withdraws as an attorney of record for Defendant Outer Places LLC ("Defendant"), as I am no

longer with the firm of Sullivan & Worcester LLP. Gerald D. Silver of Sullivan & Worcester LLP

will continue to serve as counsel of record to Defendant in the above-referenced matter. I hereby

request that my name and email address be removed from the case's official docket.

Dated: July 17, 2019                                        Respectfully submitted,
       New York, New York

                                                            By: Isl Barron M. Flood
                                                            Barron M. Flood
                                                            Pierce Bainbridge Beck Price & Hecht LLP
                                                            277 Park Avenue, 45, Fifth Floor
                                                            New York, New York 10172
                                                            Tel: (212) 484-9866
                                                            bflood@piercebainbridge.com



IT IS SO ORDERED.

Dated:!~_-,
         ,·,2019
            IJ
              1·                                             JUDGE VICTOR MARRERO
                                                             UNITED STATES DISTRICT JUDGE
